Citation Nr: 1401965	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability with left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.  He had additional duty in the Army National Guard from January 1976 to January 1979 and the Air National Guard from September 1980 to July 1996.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The issue was previously remanded by the Board for a hearing in January 2010 and for additional development in August 2010 and April 2012.  The case is now once again before the Board for appellate review.  

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains an October 2013 Appellate Brief and VA treatment records pertinent to the issue on the appeal.

The issues of entitlement to service connection for sleep apnea and for "a hole in the ear" have been raised by the Veteran or his representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a low back disability with left leg radiculopathy due to a disease or injury in service.  Arthritis was first shown years after service.



CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability with left leg radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2006 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, including what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was last adjudicated in July 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private medical records, VA treatment records, reports of VA examinations, Social Security Administration records, the transcripts of RO and Board hearing testimony, and various statements submitted by and on behalf of the Veteran.  As noted, the Veteran's claim was remanded for additional development in January 2010, August 2010, and April 2012.  Additional records were requested or acquired, and VA examination was held in April 2013 and its accompanying report associated with the claims file.  All new evidence was considered in a July 2013 supplemental statement of the case.  The Board finds that there was substantial compliance with the remand directives, fulfilling the duty to assist, as to the matter decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that VA was unable to obtain additional Air National Guard service treatment records.  The RO/AMC [Appeals Management Center] contacted the National Personnel Records Center and the Florida Air National Guard headquarters requesting such records, but was informed in correspondence dated June 2012 and October 2012 that no additional records for the Veteran could be located.  VA has a heightened duty to assist the Veteran in developing his claim when any service treatment records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Additionally, at the time of March 2010 Board hearing, the issue on appeal was explained and questions were asked designed to elicit evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent argument in compliance with 38 C.F.R. § 3.103(c)(3) (2013).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2013).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Air National Guard under 32 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 U.S.C.A. § 101(21), (22); 38 C.F.R. § 3.6(c)(3).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran is claiming entitlement to service connection for a low back disability with left leg radiculopathy.  The Veteran has asserted in various written statements, as well as at his November 2007 Decision Review Officer hearing and March 2010 Board hearing, that he was a jet engine mechanic during service and that his duties required that he manhandle heavy jet engines.  He believes that this overextended his back due to this strain, which resulted in permanent disability.  He has asserted that he either reinjured himself soon after service or that he was uninjured but nevertheless diagnosed with one or two compressed discs in 1971 or 1972 during a pre-employment physical for General Food Corporation and was refused a job because of this.  He believes that this injury was related to the back strain of his prior military employment and that he has "reinjured" his weakened back on various occasions since that time.  

He also reported at his March 2010 hearing that he first felt severe back pain in 1974 while working for General Dynamics to put wire in a submarine.  He has also asserted in written statements that he injured his back during an annual training with the Air National Guard at Camp Blanding in Florida, when he went swimming and another airman jumped on his back in the water.  He stated that he worked as an electrician since 1980 and that he has had more severe back pain since he again reinjured his back while lifting something at work in 1993. The Veteran's father-in-law also signed the Veteran's August 2006 statement indicating that he remembered his son-in-law being turned down for a job because of his back in the 1970s.

The Veteran has submitted a July 2005 statement from a fellow airman who stated that while working in the Field Maintenance Squadron from 1967 to 1969, they were often undermanned and the Veteran had to "overexert himself many times when pushing an engine on a trailer on a ramp area to complete a task."  A fellow airman in the Air National Guard submitted a statement in November 2011 that in March 1985 or 1986, the Veteran was injured while in the water when another airman jumped on his back, causing him to need medical attention and light duty for a couple of days.

The Veteran's active duty service treatment records include a February 1968 complaint of being unable to "straighten up" after lifting a heavy object.  The Veteran was diagnosed with possible inguinal hernia.  An X-ray report showed no significant bone or joint abnormality and noted that the Veteran reported having "intermittent episodes of inability to straighten up since childhood, when bending over."  The Veteran underwent hernioplasty in March 1968.  The March 1970 discharge examination noted that there was no recurrent back pain, and the musculoskeletal spine was noted as normal.

The Veteran's Air National Guard examinations of record are silent for any findings of back pain or spine abnormalities.  In September 1980, July 1984, July 1988, and May 1992 examinations the spine is noted as normal, and the September 1980, July 1988, and May 1992 examinations also noted no recurrent back pain.  In February 1981, May 1982, and April 1983 annual certificate examinations, the Veteran indicated that he had not experienced any significant illness or injury since his last physical examination.

The Veteran's VA treatment records show that from 2004 to 2013 he regularly reported having leg numbness and instability which he attributed to degenerative joint disease of the spine.  In December 2004 he reported low back pain and left leg numbness.  In July 2006 the Veteran's physician commented that the Veteran had degenerative joint disease of the spine.  

The Veteran's private treatment records show that from December 1995 to March 1996 the Veteran was treated for acute and then chronic cervical strain/sprain as a result of a motor vehicle accident.  An April 1996 letter from a private chiropractor to an attorney states that the Veteran's medical problems began in November 1995 when he was in a car accident which led to temporary neck and back pain and dizziness.  The Veteran's chiropractic treatment records show that he has been treated for back and neck pain, dizziness, and left leg and thigh numbness since at least January 1996.  In April 1996 he reported that he had left foot numbness due to a pinched nerve in his back occurring in June 1993.

The Veteran's June 2002 and June and July 2003 private physical examinations by a private physician included no complaints related to the back or spine.  In a December 2002 physician examination he denied any musculoskeletal joint pain, swelling, stiffness, weakness or pain.

In May 2004 he reported having difficulty with his lower back and left leg for a number of years and that he had injured his leg at work at one point, but that the symptoms since then had worsened.  Following nerve conduction testing, the physician found electrodiagnostic evidence for a significant radiculopathy involving the L4-5-S1 region on the left.  An April 2004 MRI showed degenerative disc disease of the lumbar spine.  In July 2004 he reported middle back pain which was found to be probably muscular, and he reported having had "a left foot drop" since 1993 related to his back.  In October 2004 the Veteran was diagnosed with left lower extremity radiculopathy secondary to spinal stenosis and herniated disc.  In February and March 2005 the Veteran was treated for chronic low back pain on multiple occasions and was prescribed a transcutaneous electrical nerve stimulation (TENS) unit to help manage the pain.  A March 2005 MRI scan showed lumbar scoliosis concave to the left with severe spinal canal stenosis.  A March 2007 MRI scan showed diffuse L5-S1 disc extrusion with severe central and foraminal stenoses.  The Veteran was again treated for low back pain in August 2012.

The Veteran has submitted a January 2005 letter from a private physician stating that the appellant had been treated for pain at the lower lumbar area with pain radiating to the left buttock, left posterior thigh, and left calf.  He wrote that the Veteran had reported to him that he had worked as an aircraft mechanic while in the military and had to perform heavy lifting and pushing, that he had noticed some back complaints at the time, and was diagnosed with compressed disc of the lumbar spine in 1971 soon after separation from service.  Based on this information, the physician stated that it was his opinion that the Veteran "suffered a work related injury to his low back from the years of service he performs for the military."

A February 2005 letter from the Veteran's chiropractor stated that the appellant had been treated for severe low back pain and left leg numbness and that he was unable to be gainfully employed.  The chiropractor submitted an additional letter in May 2004 stating that the Veteran had informed him that in 1971 he had bent forward to pick up an object and suddenly felt sharp low back pain, which was later diagnosed as a compressed disc.  The Veteran reported that he had no low back pain prior to service.

A December 2005 letter from the Veteran's chiropractor states that the Veteran had informed him that while working for General Foods in 1971 he bent forward and hurt his back, which was diagnosed as two compressed discs, and that he also had lower back pain while in the military.  The chiropractor submitted a similar letter in October 2007.

A November 2007 letter from the chiropractor states that the Veteran reported that he first began having back pain in 1971, that he learned he had compressed discs during a pre-hiring physical for General Foods, that he reinjured his back again pulling cable at work, and that he reinjured his back once again while on deployment with the Air National Guard at Camp Blanding.  He reported that he began having sharp back pain in 1993 and that he also had some back pain while in the military.  The chiropractor stated that the Veteran had chronic, degenerative, disc-related back and leg pain with spinal stenosis that was permanent in nature.  In August and November 2010, the chiropractor submitted a letter asserting similar facts, and in November 2010 he stated that the origin of the Veteran's spine disorder "appears to have occurred while on active military duty."

At a March 2007 private examination consultation, the Veteran reported having been treated for intermittent back pain for the previous ten years and was diagnosed with lumbalgia, sciatica, L-stenosis, and L-spondylosis.  The Veteran told the private physician that he had retired from the service in 1996 after serving for over 40 years and that he had to perform "a massive amount of very physical activities that he feels has taken a toll on his spine."  The physician stated that he "failed to see a direct connection between events occurring 40 years ago and the current appearance of his lumbar spine," but because the Veteran then became angry and left the office, the physician added that he would "yield to the fact that it was no doubt contributed to by his lengthy work history with the military."

The Veteran's private physician submitted a statement in November 2007 stating that regarding the appellant's low back pain caused by foramen stenosis, "he suffered injuries while performing his duties in military service."  The physician provided no further rationale for the opinion.

In April 2013 the Veteran was afforded a VA spine examination by a physician specializing in occupational medicine.  The examiner reviewed the claims file, performed an in-person physical examination, and discussed the Veteran's military and occupational history.  The examiner diagnosed the Veteran with multilevel degenerative disc disease of the lumbosacral spine.  He ultimately opined that the Veteran's claimed disability was less likely than not incurred in or caused by in-service injury, event or illness.  He noted that the Veteran had normal examinations in 1970 and 1980 and that there was no documentation of injury or symptoms related to the back until the mid-1990s.  He found that in the absence of prior trauma or injury, it was less likely than not that degenerative disc disease was related to service.  April 2013 X-rays of the thoracic spine showed mild multilevel degenerative changes and atherosclerotic vascular disease.

In light of the foregoing evidence, the preponderance of the evidence weighs against granting service connection.  The evidence of record does show that the Veteran has currently diagnosed low back disorders and left leg radiculopathy, as has been noted by both private and VA physicians.  However, the weight of the evidence does not reflect that the Veteran's current disability had its onset during or within one year of active service or that it is otherwise related to any incident or injury during the Veteran's active duty service or ACDUTRA.

The most probative competent medical evidence of record does not indicate that the Veteran's low back disorder with left radiculopathy, including degenerative joint disease and degenerative disc disease, is related to service.  The Veteran's chiropractor has submitted numerous statements to VA, but the majority of these statements contain only a summary of the Veteran's reported injuries in and after service, with no opinion provided regarding the relationship of these events to service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional.).  In November 2010 the chiropractor submitted a statement that the Veteran's low back disability "appears to have occurred while on active military duty."  This opinion is clearly based solely on the reports of the Veteran, however, and is not based on any review of the Veteran's service treatment records or on an accurate knowledge of the Veteran's active duty and National Guard medical history.  The chiropractor was not aware of the Veteran's many physical examinations from 1970 to 1992 which showed no complaints or problems related to the lumbar spine, and he was not made aware of this by the Veteran.  As a medical opinion can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (A medical opinion that is based on the veteran's recitation of medical history and unsupported by clinical findings is not probative.).  Here, because the chiropractor's statement was based on an inaccurate history, the statement, to the extent it suggests that the Veteran's lumbar spine disorder first began during active duty service, is entitled to little probative value.  

Similarly, the January 2005 private physician's opinion and the March 2007 private examination report, to the extent that the report finds a possible relationship between the Veteran's back disorder to his service, are not opinions based on clinical findings or documented historical facts.  The March 2007 examiner states that the Veteran had served for over 40 years and appears to possibly believe that this was all active duty service, information which is erroneous.  He had no access to the Veteran's medical records or the claims file and no accurate knowledge of the circumstances of the Veteran's service.  The January 2005 physician's opinion is also based solely on reports from the Veteran, and significantly on the supposed 1971 diagnosis of compressed discs, of which there is no clinical evidence.  These opinions therefore also have little probative value.  See Reonal, 5 Vet. App. at 461; see also Godfrey, 8 Vet. App. at 121 (1995).

The Board also finds no value in the November 2007 private physician's statement that the Veteran "suffered injuries while performing his duties in military service."  The opinion provides absolutely no rationale or explanation, and it is not even clear whether the physician had based this statement on review of medical records or whether this was a reiteration of assertions that the Veteran himself had made to the physician.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.).

Rather, the Board finds the April 2013 VA examiner's opinion to be entitled to the greatest probative weight, as the opinion was based on a review of the record, all lay statements of the Veteran, and a thorough physical examination of the Veteran, and it provided a rationale for the conclusion reached.  The examiner discussed specific service treatment records and National Guard examinations showing no complaints of problems related to the lower back and came to the informed conclusion that it was less likely than not that the Veteran's low back disorder was related to any event in service.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board acknowledges that it cannot discount a medical opinion solely because it is based on history provided by the Veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, the Board finds that the Veteran's recounting of his in-service injuries and post-service medical history are not credible and do not provide the physicians' opinions discussed above with an accurate medical history upon which a probative medical opinion could be based.  The Veteran now claims to have experienced lumbar spine pain in service, but the only report of back pain in service was due to a hernia which was surgically repaired in March 1968.  The Veteran states that he had on-going back pain from the early 1970s until the present, although the details of this medical history have varied greatly throughout the course of this appeal.  Regardless, all of the Veteran's assertions conflict with his September 1980, July 1984, July 1988, and May 1992 examinations, which note normal examination for the spine and no recurrent back pain.  There is also no evidence of record supporting his assertion that he reinjured his back while on ACDUTRA in the mid-1980s, and this would contradict his consistently normal National Guard evaluations during that time.  Additionally, while the Veteran has asserted that he was diagnosed with either 1 or 2 compressed discs in the early 1970s, there is no medical evidence of record to support this.  The earliest medical evidence of treatment for back pain is not until 1995, when he received treatment for acute and chronic cervical strain/sprain which had been clearly been caused by a motor vehicle accident.  The Veteran's later physical examinations in 2002 and 2003 include no mention of any lumbar back problems, and in December 2002 he denied any musculoskeletal joint pain, swelling, stiffness, weakness or pain.  There is no evidence of any complaints or treatment for a lumbar spine disorder until May 2004.  The medical evidence is therefore in conflict with the Veteran's assertions that he injured his back during or soon after service and has had a continuity of symptomatology since that time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (The lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Furthermore, while the Veteran is competent to report on matters observed or within his personal knowledge, as a layperson not shown to possess appropriate medical training and expertise, he is not competent to render a persuasive or competent medical opinion, as such requires medical expertise to determine such etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Hence, his assertions regarding the cause of his current lower back disorders or any previously diagnosed disorders of the spine do not constitute competent and persuasive evidence in support of the claim for service connection.  The Board also acknowledges the statement of the Veteran's colleague indicating that someone had jumped on the Veteran's back while he was in the water and that this required medical attention.  This colleague is, however, also not competent to render any opinion on the diagnosis or severity of such an incident or its likely relationship to current lumbar spine disorders.  Id.

The Board further notes that there are no documented complaints relating to the lumbar spine until May 2004, almost 34 years since his separation from active duty service and 8 years since the end of his National Guard service.  The passage of so many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is additionally no evidence that the Veteran's degenerative joint disease of the lumbar spine manifested within one year of discharge from service, and in fact at his November 2007 RO hearing he clearly stated that he was not even aware that he had a back disorder until 1972, two years after he was discharged from active duty service.  There is therefore no evidence which would allow for a grant of service connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In short, as there is no competent and credible evidence that the Veteran's low back disability with left leg radiculopathy was incurred in or related to active duty service or any period of ACDUTRA, or that arthritis was manifested to a compensable degree within a year of separation from service, the preponderance of the evidence is against the claim for service connection.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disability with left leg radiculopathy s denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


